DETAILED ACTION
                                      Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     

                                      Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly    pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation of “at least one of the nozzle portion” in line 39, which is confusing as it is unclear how it relates to the previous recitation of “at least one of the nozzle portion” above in line 33.
For examination purposes, the limitation has been interpreted as “the at least one of the nozzle portion”.
Claim 1 recites the limitation of “at least one of the nozzle portion” in line 42-43, which is confusing as it is unclear how it relates to the previous recitation of “at least one of the nozzle portion” above in line 33.
For examination purposes, the limitation has been interpreted as “the at least one of the nozzle portion”.
Claim 1 recites the limitation of “the refrigerant” in lines 18-19, which is confusing as it is unclear which particular one of the previous cited refrigerant above is referring to i.e., the refrigerant, the refrigerant ejected or the ejected refrigerant. 
For examination purposes, the limitation has been interpreted as “the refrigerant ejected”.
Claim 1 recites the limitation of “the refrigerant” in lines 20-23, which is confusing as it is unclear which particular one of the previous cited refrigerant above is referring to i.e., the refrigerant, the refrigerant ejected, the ejected refrigerant  or the refrigerant of the other flow. For examination purposes, the limitation has been interpreted as “the refrigerant of the other flow”.
Claim 1 recites the limitation of “at least one of the nozzle portion” in line 39, which is confusing as it is unclear how it relates to the previous recitation of “at least one of the nozzle portion” above in line 33.
For examination purposes, the limitation has been interpreted as “the at least one of the nozzle portion”.
Claim 2 recites the limitation of “at least one of the nozzle portion” in line 39, which is confusing as it is unclear how it relates to the previous recitation of “at least one of the nozzle portion” above in line 33.
For examination purposes, the limitation has been interpreted as “the at least one of the nozzle portion”.

Claim 2 recites the limitation of “at least one of the nozzle portion” in line 42-43, which is confusing as it is unclear how it relates to the previous recitation of “at least one of the nozzle portion” above in line 33.
For examination purposes, the limitation has been interpreted as “the at least one of the nozzle portion”.
Claim 2 recites the limitation of “the refrigerant” in lines 18-19, which is confusing as it is unclear which particular one of the previous cited refrigerant above is referring to i.e., the refrigerant, the refrigerant ejected or the ejected refrigerant. 
For examination purposes, the limitation has been interpreted as “the refrigerant ejected”.
Claim 2 recites the limitation of “the refrigerant” in lines 20-23, which is confusing as it is unclear which particular one of the previous cited refrigerant above is referring to i.e., the refrigerant, the refrigerant ejected, the ejected refrigerant  or the refrigerant of the other flow. For examination purposes, the limitation has been interpreted as “the refrigerant of the other flow”.
Claim 2 recites the limitation of “at least one of the nozzle portion” in line 39, which is confusing as it is unclear how it relates to the previous recitation of “at least one of the nozzle portion” above in line 33. For examination purposes, the limitation has been interpreted as “the at least one of the nozzle portion”.


     

                                          Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over 
Nishino et al. (JP 2016/102594, provided by Applicant).

In regards to claim 1, Nishino discloses an ejector refrigeration cycle (ejector type refrigeration cycle 10; Fig. 1) comprising: 
        a compressor (11) configured to compress a refrigerant and discharge the refrigerant; a radiator (12) configured to release heat of the refrigerant that flowed out of the compressor (11); a branch portion (14) configured to divide a flow of the refrigerant that flowed out of the radiator (12) into one flow (flow towards ejector 15) and another flow (flow towards a fixed throttle 19); 
        an ejector (15) that has a nozzle portion (15a) configured to decompress the refrigerant of the one flow (flow towards ejector 15) that was divided at the branch portion (14), the refrigerant being ejected from the nozzle portion (15a), a refrigerant suction port (15c) through which the refrigerant is drawn by a suction force of the ejected refrigerant (par. 10), and a pressure increasing portion (a diffuser or booster section 15d) in which the refrigerant ejected from the nozzle portion (15a) and the refrigerant drawn through the refrigerant suction port (15c) are mixed, the pressure increasing portion (15d) being configured to increase a pressure of the mixture (par. 37); 
         a suction side decompressor (19) configured to decompress the refrigerant of the other flow (flow towards a fixed throttle 19) that was divided at the branch portion (14); a windward evaporator (wind-side evaporator 17) configured to exchange heat between the refrigerant and a cooling target fluid (air) to evaporate the refrigerant; and a leeward evaporator (a leeward evaporator 18) configured to exchange heat between the refrigerant and the cooling target fluid that passed through the windward evaporator (17) to evaporate the refrigerant, 
        wherein the windward evaporator (17) includes at least one outflow side evaporation portion (a first outflow side evaporation portion 17a) of a plurality of outflow side evaporation portions (a first 17a, a second 18a, and a third 17b outflow side evaporation portions) configured to evaporate the refrigerant that flowed out of the pressure increasing portion (15d) and allow the refrigerant to flow to an inlet of the compressor (11), the leeward evaporator (18) includes at least one outflow side evaporation portion (a second outflow side evaporation portion 17a) of the plurality of outflow side evaporation portions (17a, 18a, 17b, 18b), and 
          a suction side evaporation portion (18b) configured to evaporate the refrigerant that was decompressed by the suction side decompressor (19) and allow the refrigerant to flow to the refrigerant suction port (15c), at least one of the nozzle portion (15a) or the suction side decompressor (19) is configured to change an area (passage cross-sectional area, AT1, AT2, AT3; par. 17) of a refrigerant passage (to adjust the passage area; pars. 222 and 17), 
           an outflow side evaporation temperature (temperature measured at outflow side evaporation portions) is a refrigerant evaporation temperature (par. 134) in the at least one outflow side evaporation portion (18a, 18b) of the leeward evaporator (18), a suction side evaporation temperature (temperature measured at suction side evaporation portions) is a refrigerant evaporation temperature in the suction side evaporation portion (18b) of the leeward evaporator (18), 
            a processor (an air conditioning control device (not shown); par. 23 and 115) configured to control at least one of the nozzle portion (15a) or the suction side decompressor (refer to par. 222), wherein the processor is configured to adjust the area of the refrigerant passage (adjust the passage area; par. 222), by controlling at least one of the nozzle portion (15a), (by inserting needle into the passage of the variable nozzle portion to control the nozzle portion; par. 222) or the suction side decompressor.
         Nishino does not explicitly teach the processor is configured to adjust the area of the refrigerant passage, by controlling at least one of the nozzle portion or the suction side decompressor, such that a temperature difference between the outflow side evaporation temperature and the suction side evaporation temperature is at or below a predetermined reference temperature difference.
         Nishino does however teach in paragraph 222 states the controller controlling the nozzle portion by inserting needle into the passage of the variable nozzle portion, and the controller adjusts the area of the refrigerant passage. Also, paragraph 158 states that the refrigerant evaporation temperature in the second outflow side heat exchange unit 18a of the leeward side evaporator 18 is higher than the refrigerant evaporation temperature in the suction side heat exchange unit 18b.
Therefore, a temperature difference value between the outflow side evaporation temperature and the suction side evaporation temperature is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is the facilitation of a temperature distribution may occur in the blown air efficiently cooled by the evaporator unit 20 (paragraph 158). 
          Therefore, since the general conditions of the claim, i.e. temperature difference value between the outflow side evaporation temperature and the suction side evaporation temperature being controlled, were disclosed in the prior art by Nishino, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Nishino, by setting the controller by controlling at least one of the nozzle portion or the suction side decompressor, such that a temperature difference between the outflow side evaporation temperature and the suction side evaporation temperature to be at or below a predetermined reference temperature difference.          
In regards to claim 3, Nishino meets the claim limitations as disclosed above in the rejection of claim 1. Further, Nishino teaches wherein the nozzle portion (15a) is a fixed nozzle (refer to par. 222) in which the area of the refrigerant passage is fixed, and the suction side decompressor (19) is a variable throttle mechanism configured to change the area of the refrigerant passage (to adjust the passage area; par. 222).
In regards to claim 4, Nishino meets the claim limitations as disclosed above in the rejection of claim 1. Further, Nishino teaches further comprising: a high-pressure side decompressor (13) configured to decompress the refrigerant that flowed out of the radiator (12) and allow the refrigerant to flow to an inlet of the branch portion (14), wherein the high-pressure side decompressor (13) is a variable (adjustable) throttle mechanism (refer to par. 27) configured to adjust a throttle degree such that a superheat degree of the refrigerant flowing out of the plurality of outflow side evaporation portions (17a, 17b, 18a) approaches a predetermined outflow side reference superheat degree (par. 27).  
In regards to claim 5, Nishino meets the claim limitations as disclosed above in the rejection of claim 1. Further, Nishino teaches wherein the windward evaporator (17) and the leeward evaporator (18) are integrated with each other to be an evaporator unit (20), the windward evaporator (17) includes a plurality of windward tubes (71) through which the refrigerant flows (Fig. 2), and a windward tank (windward tanks 72 and 73) configured to collect and distribute the refrigerant flowing through the plurality of windward tubes (71), the leeward evaporator (18) includes a plurality of leeward tubes (81) through which the refrigerant flows, and      
           a leeward tank (leeward tanks 82 and 83) configured to collect and distribute the refrigerant flowing through the plurality of leeward tubes (81), the evaporator unit (20) includes a center tank (23) joined with the windward tank (72) and the leeward tank (82), and an inner space of the center tank (23) communicates with an ejector side outlet (R1) from which the refrigerant flows out of the pressure increasing portion (15d), an inner space of the windward tank (17), and an inner space of the leeward tank (18).  
In regards to claim 6, Nishino meets the claim limitations as disclosed above in the rejection of claim 5. Further, Nishino teaches wherein the pressure increasing portion (15d) is defined in a center tank (accommodation tank 23) or a connector pipe that connects the center tank (23) and the ejector (15), (par. 59; Fig. 2).  
                                           Allowable Subject Matter
     Independent claim 2 would be allowable as set forth in this Office action.
                                            Response to Arguments
        Applicant argues on page 10 of the response that “there is no motivation or incentive in Nishino et al, alone or in combination with Oshitani al or any other references cited, to arrive at the claimed invention”. 

In response: Nishino teaches most of the limitations of independent claim 1 except that the processor is configured to adjust the area of the refrigerant passage, by controlling at least one of the nozzle portion or the suction side decompressor, such that a temperature difference between the outflow side evaporation temperature and the suction side evaporation temperature is at or below a predetermined reference temperature difference.
Since Nishino also teaches in paragraph 222 that the controller controlling the nozzle portion by inserting needle into the passage of the variable nozzle portion, and the controller adjusts the area of the refrigerant passage, and paragraph 158 states that the refrigerant evaporation temperature in the second outflow side heat exchange unit 18a of the leeward side evaporator 18 is higher than the refrigerant evaporation temperature in the suction side heat exchange unit 18b, there is no need to combine Nishino with Oshitani. Also, the motivation to combine different embodiments of Nishino’s reference is to provide a temperature distribution in the blown air to be efficiently cooled by the evaporator unit 20. Therefore, the argument is not persuasive.
Applicant further argues on page 10 “It is respectfully submitted that Nishino et al, alone or in combination with Oshita et al or any of the other reference cited, teaches away from applicant’s unique and innovative ejector refrigeration cycle”.

In response: as stated in the above response, in fact Nishino teaches most of the limitations of independent claim 1, there is no need to combine Nishino with Oshitani, therefore, Oshitani no longer needed in the rejection. Nishino also very relevant reference and does not teach away from applicant’s innovative ejector refrigeration cycle, because Nishino also focuses with adjusting the area of the refrigerant passage, by controlling at least one of the nozzle portion or the suction side decompressor (refer to par. 222) which is identical to the applicant’s invention. Therefore, the argument is not persuasive.
Applicant argues on page 11 that “a processor configured to control at least one of the nozzle portion or the suction side decompressor, wherein the processor is configured to adjust the area of the refrigerant passage, by controlling at least one of the nozzle portion or the suction side decompressor, such that a temperature difference between the outflow side evaporation temperature and the suction side evaporation temperature is at or below a predetermined reference temperature difference.” Nishino et al., alone or in combination with Oshitani et al. or any of the other references cited, does not disclose, teach or suggest, at least, any structure similar to an ejector refrigeration cycle including, in part, “a processor configured to control at least one of the nozzle portion or the suction side decompressor, wherein the processor is configured to adjust the area of the refrigerant passage, by controlling at least one of the nozzle portion or the suction side decompressor, such that a temperature difference between the outflow side evaporation temperature and the suction side evaporation temperature is at or below a predetermined reference temperature difference” as recited in amended independent Claim 1”.

In response: as stated in the above response, Nishino also focuses with adjust the area of the refrigerant passage area, by controlling at least one of the nozzle portion or the suction side decompressor (refer to par. 222) which is identical to the applicant’s invention. Therefore, the argument is not persuasive.






Applicant argues on page 14 that Nishinito et al is an improper primary reference.

In response: again, as stated above, in fact Nishino teaches most of the limitations of independent claim 1, Nishino also very relevant reference and does not teach away from applicant’s innovative ejector refrigeration cycle, because Nishino also focuses with adjust the area of the refrigerant passage area, by controlling at least one of the nozzle portion or the suction side decompressor (refer to par. 222) which is identical to the applicant’s invention. Therefore, the argument is not persuasive.

                                                       Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/M.T/
Examiner, Art Unit 3763
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763